FILED
                                                                         Oct 09 2019, 8:11 am

                                                                              CLERK
                                                                          Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court




ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
Joel C. Wieneke                                             Curtis T. Hill, Jr.
Brooklyn, Indiana                                           Attorney General of Indiana

                                                            Caroline G. Templeton
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana


                                             IN THE
     COURT OF APPEALS OF INDIANA

M.C.,                                                       October 9, 2019
Appellant-Respondent,                                       Court of Appeals Case No.
                                                            19A-JV-703
        v.                                                  Appeal from the Rush Superior
                                                            Court
State of Indiana,                                           The Honorable Brian D. Hill,
Appellee-Petitioner.                                        Judge
                                                            Trial Court Cause No.
                                                            70D01-1812-JD-94, 70D01-1805-
                                                            JD-31



Altice, Judge.




Court of Appeals of Indiana | Opinion 19A-JV-703 | October 9, 2019                                Page 1 of 19
                                               Case Summary

[1]   M.C. was sixteen years old when the juvenile court declared him a ward of the

      Indiana Department of Correction (DOC). M.C. now appeals, claiming that

      the juvenile court abused its discretion in awarding wardship to the DOC, that

      such a determination violated the Equal Protection Clause of the Fourteenth

      Amendment to the United States Constitution and the Equal Privileges and

      Immunities Clause of the Indiana Constitution, and also violated the cruel and

      unusual punishment provision of the Eighth Amendment to the United States

      Constitution and the proportionality clause of the Indiana Constitution. We

      affirm.


                                    Facts & Procedural History

[2]   On March 23, 2018, officers from the Rushville Police Department responded

      to a report of a fight and observed fifteen-year-old M.C. and another individual

      leaving the area. When asked for identification, M.C. provided a false name to

      one of the officers. M.C. smelled of alcohol and submitted to a portable breath

      test, which revealed a blood alcohol level of .05%.


[3]   On May 11, 2018, the State filed a petition alleging that M.C. was a delinquent

      child. M.C. admitted the allegation, and the parties agreed to an immediate

      disposition. M.C. was placed under the supervision of the county probation

      department for six months and was ordered to submit to random drug testing.

      The juvenile court also required M.C. to attend school regularly and to not

      possess and use marijuana or other controlled substances.


      Court of Appeals of Indiana | Opinion 19A-JV-703 | October 9, 2019      Page 2 of 19
[4]   On October 2, 2018, the State filed a petition to modify the disposition, alleging

      that M.C. had admitted to continued marijuana use, failed to submit a urine

      sample on August 20, 2018, was suspended from school for two days on

      September 10, 2018, and was again suspended for smoking tobacco on

      September 13, 2018. Before the juvenile court held an initial hearing on that

      petition, the State filed an amendment on December 18, 2018, adding

      allegations that M.C. was referred to the probation department for committing

      theft, that he was suspended from school again in October and early November

      for possessing marijuana, had been again referred to the probation department

      for marijuana possession, and that he was expelled from school on November

      20, 2018.


[5]   The evidence showed that during M.C.’s suspension meeting at the school on

      November 14, 2018, M.C. stated that he “want[ed] to join the military. I want

      to kill people. I would like to kill people. I love violence and blood. You know

      I almost killed  (sic) right?” Appendix Vol. II at 93. The theft allegation

      arose out of an October 13, 2018 incident where M.C. went to a Pizza King,

      ordered a pizza and two drinks with another juvenile, ate the food and then left

      without paying. M.C. admitted that it was his idea to avoid paying.


[6]   In November 2018, a resource officer for Rush County Schools was handed a

      foil ball by the dean of students that had been obtained from M.C. The officer

      unrolled the aluminum foil and observed suspected marijuana inside. M.C.

      volunteered to the officer that it was “good stuff.” Id. at 125. The act of theft



      Court of Appeals of Indiana | Opinion 19A-JV-703 | October 9, 2019        Page 3 of 19
      from Pizza King and M.C.’s possession of marijuana in November resulted in

      another allegation of delinquency.


[7]   At a hearing on February 12, 2019, M.C. admitted to the allegations in the

      modification and those set forth in the delinquency petition. M.C. also

      admitted that he had smoked marijuana the previous Friday and a few days

      prior to that. The juvenile court ordered M.C. detained at the Youth

      Opportunity Center (YOC) until his scheduled dispositional hearing on

      February 26, 2019.


[8]   The record shows that M.C. had previously been diagnosed with ADHD and

      had received counseling and medication for that condition. In 2015, M.C.

      received a competency evaluation, outpatient sex offender treatment, and a

      psychosexual risk assessment and evaluation. In light of a proceeding through

      the Department of Child Services (DCS), M.C. received inpatient treatment,

      individual and group therapy, and substance abuse treatment at Wernle Youth

      and Family Treatment Facility (Wernle) in 2016. Following discharge from

      Wernle, M.C. was provided with various services to assist him transition to his

      residence. Those services, which included home-based individual and family

      therapy, medication management, and a mentor, took place three times per

      week. The services ceased in January 2017, when DCS terminated its case.


[9]   At the February 26 dispositional hearing, the Rush County probation officer

      recommended that wardship of M.C. be awarded to the DOC. The probation

      officer made that recommendation based on unsuccessful community and


      Court of Appeals of Indiana | Opinion 19A-JV-703 | October 9, 2019        Page 4 of 19
       home-based treatment and residential placement services through Marion

       County probation, Marion County DCS, Rush County probation, and Rush

       County DCS. When the probation officer spoke with M.C. regarding the

       disposition, M.C. indicated that if he was placed on home detention, he would

       continue to have access to drugs and would have others bring marijuana and

       other drugs to him. M.C. testified at the hearing that he possessed and smoked

       marijuana on November 14, because it was his birthday and it “took the edge

       off.” Transcript Vol. II at 39.


[10]   In the end, the juvenile court granted wardship of M.C. to the DOC. Following

       the hearing, the juvenile court stated


               [M.C.], I don’t have any choice other than to recommend the,
               uh, wardship to [the] Department of Corrections. You’ve been
               through the probation system several times, received services
               from Probation, DCS. [I]t’s clear to this Court, this isn’t a matter
               of impulse control or some psychological disorder or strong
               addiction problem. This is that you don’t have any regard for the
               rules. You don’t see why they would be important and nothing’s
               gonna change until you decide to change. And the fact that you
               may have, may or may not have come to some realization in the
               last week, um, doesn’t mean a whole lot at this point. Um,
               you’ve been on probation. You’ve continued, you just do
               whatever you want. We have a Court hearing and by the time we
               have another hearing you do something else and just keep it up
               until now. So, um, the only time where you haven’t violated
               really between court hearings is the time that you’ve been secured
               . . . in [the] YOC. So . . . it’s a DOC commitment . . . [and you
               will be] held at the YOC in secure, um, detention until you can
               be transported to the Department of Corrections.



       Court of Appeals of Indiana | Opinion 19A-JV-703 | October 9, 2019        Page 5 of 19
       Transcript at 33.


[11]   On March 19, 2019, M.C. was transferred to the Pendleton Juvenile

       Correctional facility after completing the DOC intake phase. As a ward of the

       DOC, M.C. will participate in programs that will include a “growth phase” and

       a “transition phase.” Appendix Vol. II at 157. During the growth phase, a

       treatment plan will be developed for M.C. Once M.C. has successfully

       completed that program, M.C. will move to the transition phase, which

       involves the development of an aftercare plan. M.C.’s release from the DOC

       “will depend primarily on how well [M.C.] progresses in his program.” Id.


[12]   M.C. now appeals.


                                             I. Abuse of Discretion


                                               A. Standard of Review


[13]   In addressing M.C.’s claim that the juvenile court abused its discretion in

       granting wardship to the DOC, we observe that the choice of the specific

       disposition of a juvenile adjudicated a delinquent child will only be reversed if

       the juvenile court abuses its discretion. J.S. v. State, 881 N.E.2d 26, 28 (Ind. Ct.

       App. 2008). The juvenile court’s discretion is subject to the statutory

       considerations of the welfare of the child, the safety of the community, and the

       policy of favoring the least harsh disposition. C.C. v. State, 831 N.E.2d 215, 216–

       17 (Ind. Ct. App. 2005). An abuse of discretion occurs when the juvenile court’s

       action is clearly erroneous and against the logic and effect of the facts and


       Court of Appeals of Indiana | Opinion 19A-JV-703 | October 9, 2019        Page 6 of 19
       circumstances before the court or the reasonable, probable, and actual inferences

       that can be drawn therefrom. Id. The juvenile court is accorded wide latitude

       and great flexibility in its dealings with juveniles. C.T.S. v. State, 781 N.E.2d
1193, 1203 (Ind. Ct. App. 2003).


[14]   Ind. Code § 31-37-18-6 sets forth the following factors that a juvenile court must

       consider when entering a dispositional decree:


               If consistent with the safety of the community and the best
               interest of the child, the juvenile court shall enter a dispositional
               decree that


               (1) is: (A) in the least restrictive (most family like) and most
               appropriate setting available; and (B) close to the parents’ home,
               consistent with the best interest and special needs of the child; (2)
               least interferes with family autonomy; (3) is least disruptive of
               family life; (4) imposes the least restraint on the freedom of the
               child and the child’s parent, guardian, or custodian; and (5)
               provides a reasonable opportunity for participation by the child’s
               parent, guardian, or custodian.


[15]   Although the statute requires the juvenile court to select the least restrictive

       placement, it allows for a more restrictive placement under certain

       circumstances. K.A. v. State, 775 N.E.2d 382, 386-37 (Ind. Ct. App. 2002),

       trans. denied. That is, the statute requires placement in the least restrictive

       setting only ‘‘[i]f consistent with the safety of the community and the best

       interest of the child.’’ See I.C. § 31-37-18-6. Thus, the statute recognizes that in

       certain situations the best interest of the child is better served by a more

       restrictive placement because “commitment to a public institution is in the best

       Court of Appeals of Indiana | Opinion 19A-JV-703 | October 9, 2019              Page 7 of 19
       interest of the juvenile and society.” D.S. v. State, 829 N.E.2d 1081, 1085 (Ind.

       Ct. App. 2005).


[16]   Here, the evidence establishes that many less restrictive rehabilitative efforts

       have failed to reach M.C. and have not produced positive changes in his

       behavior. Indeed, M.C. has admitted that he intended to continue using illegal

       drugs, and he possessed marijuana during the pendency of the modification

       petition. These are certainly compelling reasons for a more closely-supervised

       and restrictive environment than a setting that would permit M.C. to reoffend

       and disregard the juvenile court’s rules.


[17]   M.C.’s continued marijuana use, the commission of additional offenses, school

       suspensions, and the act of theft after his involvement with the juvenile justice

       system warranted the juvenile court’s determination that a more intensive

       services program involving a supervised environment is necessary to prevent

       M.C. from continuing to commit acts that are harmful to himself and the

       community. Put another way, M.C.’s wardship to the DOC serves the juvenile

       justice system’s purpose, inasmuch as intervention was needed to prevent

       M.C.’s behavior from declining, with the hope that M.C. will not commit

       criminal offenses as an adult. To that end, we conclude that the juvenile court

       did not abuse its discretion in ordering the wardship of M.C. to the DOC. See

       C.C., 831 N.E.2d at 218-19 (observing that a juvenile’s repeated involvement

       with the juvenile justice system and repeated failures at rehabilitation efforts,

       coupled with the failure to alter behavior despite several placements by the

       court were appropriate considerations for a grant of wardship to the DOC).

       Court of Appeals of Indiana | Opinion 19A-JV-703 | October 9, 2019         Page 8 of 19
                                           II. Constitutional Issues


[18]   M.C. presents several constitutional challenges on appeal regarding the

       wardship that he did not raise at the juvenile court level. While the State asserts

       that these issues are waived, our Supreme Court has determined that ‘‘[e]ven

       though the general rule is that failure to challenge the constitutionality of a

       statute at trial results in waiver of review on appeal, this Court as well as the

       Court of Appeals has long exercised its discretion to address the merits of a

       party’s constitutional claim notwithstanding waiver.’’ Plank Cmty. Hosps. of Ind.,

       Inc., 981 N.E.2d 49, 53 (Ind. 2013). We exercise our discretion to review

       M.C.’s claims.

           A. Federal Equal Protection and Article 1, Section 23 of the Indiana Constitution


[19]   M.C. argues, inter alia, that imposing greater restrictions on M.C.’s liberty than

       what an adult offender would receive for the same conduct violates equal

       protection principles under the Fourteenth Amendment to the United States

       Constitution and those defined in Article 1, Section 23 of the Indiana

       Constitution. M.C. further contends that “the government action of

       committing M.C. to the DOC is not substantially related to a sufficiently

       important government interest.” Appellant’s Brief at 25 (emphasis in original).


[20]   The Fourteenth Amendment to the United States Constitution provides in part

       that the government should not “deny to any person within its jurisdiction the

       equal protection of the laws.” Because the juvenile justice statutes do not

       involve a suspect classification, rational basis review applies. FCC v. Beach

       Court of Appeals of Indiana | Opinion 19A-JV-703 | October 9, 2019            Page 9 of 19
       Commc’ns, Inc., 508 U.S. 307, 313 (1993). This is a heavy burden for M.C. to

       overcome, in that in accordance with a rational basis review, a statutory

       classification comes to court bearing “a strong presumption of validity,” and the

       challenger must “negative every conceivable basis which might support it.” Id.

       “To uphold a legislative choice, we need only find a ‘reasonably conceivable

       state of facts that could provide a rational basis for the classification.”

       Goodpaster v. City of Indianapolis, 736 F.3d 1060, 1072 (7th Cir. 2013) (quoting

       Heller v. Doe, 509 U.S. 312, 320 (1993)).


[21]   States may discriminate on the basis of age without offending the Fourteenth

       Amendment if the age classification in question is rationally related to a

       legitimate state interest. Kimel v. Florida Bd. of Regents, 528 U.S. 62, 83 (2000).

       A statutory classification will not be overturned under rational basis review

       unless the varying treatment is so unrelated to the achievement of a legitimate

       purpose that a reviewing court can only conclude that the government’s actions

       were irrational. Because M.C. is arguing his equal protection right was violated

       because he was not treated as an adult offender would be, M.C. must

       demonstrate that there is no rational basis to treat juvenile delinquents

       differently than adult offenders. See id. at 83-84.


[22]   M.C. correctly acknowledges that cases have applied the rational basis review

       to classifications based on age, yet he claims that is only because the

       classifications have been based on advanced age rather than youth. He argues

       that there should be a heightened standard of review because juveniles cannot

       vote for judges, legislators, and prosecutors. Hence, he asserts that juveniles are

       Court of Appeals of Indiana | Opinion 19A-JV-703 | October 9, 2019            Page 10 of 19
       “those least likely to obtain legislative cures for their disparate treatments.”

       Appellant’s Brief at 20.


[23]   This argument is unavailing. The United States Supreme Court has determined

       that advanced age is not a suspect class because it “does not define a discrete

       and insular minority because all persons, if they live out their normal life spans,

       will experience it.” Kimel, 528 U.S. at 83. Similarly, it cannot be said that

       youth is a “discrete and insular minority,” because all persons, including

       everyone drafting, interpreting, and applying the laws involved in a juvenile-

       delinquency case, will have experienced life as a juvenile.


[24]   Indiana has long recognized that its juvenile system is directed toward

       providing “aid to the juvenile to direct his behavior so that he will not later

       become a criminal.” Jordan v. State, 512 N.E.2d 407, 408 (Ind. 1987). The

       juvenile justice system was founded on the principle of parens patriae, which

       allows courts to step into the shoes of the parents when required. In re K.G.,

       808 N.E.2d 631, 635 (Ind. 2004). That notion permits juvenile courts to care

       for and further the best interests of the child, “which implies a broad discretion

       unknown in the adult criminal court system.” Id. at 636.


[25]   None of the dispositional options available to the juvenile court amount to

       “sentences” for “crimes.” Jordan, 512 N.E.2d at 408. “When a juvenile is

       found to be delinquent, a program is attempted to deter him from going further

       in that direction in the hope that he can straighten out his life before the stigma

       of criminal conviction and the resultant detriment to society is realized.” Id. at


       Court of Appeals of Indiana | Opinion 19A-JV-703 | October 9, 2019        Page 11 of 19
       408-09. Instead of a punishment, the recommended wardship to the DOC

       ensures that the juvenile “receives, in a secure environment, the extended

       rehabilitative counseling” needed. S.C. v. State, 779 N.E.2d 937, 940 (Ind. Ct.

       App. 2002), trans. denied. M.C.’s own argument demonstrates that disparate

       treatment between adults and juvenile offenders is required to address the

       nuances of youth.


[26]   Additionally, Roper v. Simmons, 543 U.S. 551 (2005) and Graham v. Florida, 560
U.S. 48 (2010), both highlight the widely-held belief that juveniles are different

       because of a diminished capacity to appreciate the nature of their actions and a

       greater capability to change. Roper, 543 U.S. at 569; Graham, 560 U.S. at 68-69.

       While neither case mandates a separate system for juvenile offenders, the

       considerations that support less-severe treatment when juveniles are sentenced

       as adults, also support the State’s legitimate interest in a separate juvenile

       justice system. The ability of juveniles to demonstrate changed behavior

       advances the State’s goal of providing a separate system that focuses on

       reformation.


[27]   As discussed above, the juvenile justice system had provided M.C. less-

       restrictive alternatives, like community and home-based therapy, before the

       juvenile court resorted to granting wardship to the DOC. The DOC was not

       granted wardship of M.C. because M.C. only possessed marijuana or only failed

       to pay for some pizza. Rather, it is apparent that the juvenile court resorted to

       the DOC for the purpose of reforming M.C.’s behavior before M.C. reached

       adulthood because M.C. demonstrated that he would ignore other less-

       Court of Appeals of Indiana | Opinion 19A-JV-703 | October 9, 2019        Page 12 of 19
       restrictive attempts at reformation. M.C.’s treatment by the juvenile court was

       well suited to provide structured guidance and personalized rehabilitative

       services to him. As a result, the separate systems for juvenile delinquents and

       adult criminal offenders are rationally related to the goal of ensuring

       rehabilitation of juveniles. See K.G., 808 N.E.2d at 636 (holding that the State

       can adjust the legal system to account for children’s vulnerability and needs).

       M.C.’s Equal Protection Argument under the Fourteenth Amendment fails.


[28]   Turning to M.C.’s claim that he was denied the privileges and immunities

       guaranteed under the Indiana Constitution, Article 1, Section 23 of the Indiana

       Constitution (Section 23) provides that “[t]he General Assembly shall not grant

       to any citizen, or class of citizens, privileges or immunities, which, upon the

       same terms, shall not equally belong to all citizens.” Section 23 is given

       independent interpretation and application from federal Fourteenth

       Amendment claims. Collins v. Day, 644 N.E.2d 72, 75 (Ind. 1994). This section

       imposes two requirements on statutes that grant unequal privileges or

       immunities to different classes of persons: 1) the disparate treatment must be

       reasonably related to inherent characteristics that distinguish the unequally

       treated classes; and 2) the preferential treatment must be uniformly applicable

       and equally available to all persons similarly situated. League of Women Voters of

       Indiana, Inc. v. Rokita, 929 N.E.2d 758, 770 (Ind. 2010). The first prong has two

       necessary components. Ledbetter v. Hunter, 842 N.E.2d 810, 813 (Ind. 2006).

       Specifically, the classification must initially be based upon distinctive, inherent

       characteristics that rationally distinguish the disparately treated class. Id. And


       Court of Appeals of Indiana | Opinion 19A-JV-703 | October 9, 2019        Page 13 of 19
       secondly, the disparate treatment must be reasonably related to the

       distinguishing characteristics. Id.


[29]   Reviewing courts give substantial deference to legislative discretion when

       framing laws under the Indiana Constitution. League of Women Voters, 929
N.E.2d at 770; Ledbetter, 842 N.E.2d at 812-13. So long as a classification is

       based upon substantial distinctions, we will not substitute our judgment for that

       of the legislature nor inquire into motives prompting such classification. See

       Ledbetter, 842 N.E.2d at 813. To succeed on such a claim, the challenger must

       negate every conceivable basis which might have supported the classification.

       Id.


[30]   In our view, distinguishing between juvenile delinquents and adult offenders is

       rationally related to the goal of promoting rehabilitation among juvenile

       delinquents. Restrictive placements, including the DOC, can promote

       rehabilitation and the policy of individual accountability. S.C., 779 N.E.2d at

       940; K.A. v. State, 775 N.E.2d 382, 387 (Ind. Ct. App. 2002), trans. denied. Here,

       M.C. can essentially control the length of his placement in the DOC. As soon

       as he completes his program and demonstrates that he has been rehabilitated,

       he will be released from the DOC.


[31]   Additionally, M.C.’s argument, under both the Fourteenth Amendment and

       Section 23, makes much of the fact that M.C. was sent to the DOC rather than

       a county jail. While it is unlikely that an adult offender would be incarcerated

       at a DOC facility rather than a county jail for the commission of these offenses,


       Court of Appeals of Indiana | Opinion 19A-JV-703 | October 9, 2019      Page 14 of 19
       see I.C. § 35-38-3-3, M.C. offers no reason why the distinction between a county

       facility and a statewide DOC facility specifically designed to meet the needs of

       a juvenile is a meaningful distinction that would support a claim of

       unconstitutional disparate treatment. To the contrary, this type of disparate

       treatment seems to address the uniqueness of juvenile offenders and provides

       more specialized rehabilitative efforts that might otherwise be unavailable or

       impractical for such offenders.


[32]   For all these reasons, we conclude that M.C. has failed to show that the

       wardship in favor of the DOC violated either the Equal Protection Clause of the

       Fourteenth Amendment to the United States Constitution, or Article 1, Section

       23, of the Indiana Constitution.

               B. Cruel and Unusual Punishment Under the Eighth Amendment and the

                           Proportionality Clause Under the Indiana Constitution


[33]   M.C. maintains that his loss of liberty is disproportionate with what an adult

       would receive for the same conduct and that juveniles are inherently less

       culpable than adults. Therefore, M.C. argues that the disposition declaring him

       a ward of the DOC violates the cruel and unusual punishment clause of the

       Eighth Amendment to the United States Constitution and the proportionality

       clause of the Indiana Constitution.


[34]   The Eighth Amendment prohibits the infliction of cruel and unusual

       punishment. Article 1, Section 16 explicitly requires that “All penalties shall be

       proportioned to the nature of the offense.” Punishment for a crime should be

       Court of Appeals of Indiana | Opinion 19A-JV-703 | October 9, 2019          Page 15 of 19
       graduated and proportioned to the offense, and the concept of proportionality is

       central to the Eighth Amendment. Graham, 560 U.S. at 59. Both clauses apply

       to the criminal process—that is, to direct actions by the government to inflict

       punishment. Browning-Ferris Indus. of Vt., Inv. v. Kelco Disposal, Inc., 492 U.S.
257, 260 (1989).


[35]   The United States Supreme Court has recognized that juvenile proceedings are

       not criminal prosecutions. McKeiver v. Pennsylvania, 403 U.S. 528, 541 (1971).

       Similarly, our Supreme Court has held that juvenile delinquency is not a crime

       and juvenile dispositions are not criminal sentences. See D.M. v. State, 949
N.E.2d 327, 333 n.6 (Ind. 2011) (observing that juvenile proceedings are civil,

       not criminal, and are based on a philosophy of social welfare rather than

       criminal punishment); see also T.K. v. State, 899 N.E.2d 686, 687-88 (Ind. Ct.

       App. 2009) (declining to apply Indiana Rule of Appellate Procedure 7 to

       juvenile dispositions because juvenile disposition orders are not the same as

       criminal sentences).


[36]   While our courts have yet to specifically address whether the Eighth

       Amendment applies to delinquency proceedings, the Illinois Supreme Court has

       concluded that its state juvenile code does not implicate Eighth Amendment

       concerns. In In re Rodney H., 861 N.E.2d 623, 629-30 (Ill. 2006), the Illinois

       Supreme Court arrived at that conclusion, observing that the goal of the

       juvenile system is rehabilitation. Id. Ultimately, the Illinois court determined

       that a petition for adjudication for wardship was not an action to inflict



       Court of Appeals of Indiana | Opinion 19A-JV-703 | October 9, 2019        Page 16 of 19
       punishment. Therefore, it determined that the Eighth Amendment does not

       apply to juvenile delinquency proceedings. Id.


[37]   We adhere to the reasoning advanced in Rodney H., in that the goal in Indiana

       is rehabilitation for its juvenile offenders. A juvenile delinquency petition is not

       about the State seeking to punish a young offender. Rather, our General

       Assembly has codified the goal of the juvenile system by requiring juvenile

       courts to consider the needs of the child, efforts made to prevent removal from

       the parents, and various services that must be offered to juvenile offenders. I.C.

       § 31-37-18-9. 1 Furthermore, our legislature has imposed strict requirements on

       juvenile facilities to provide recreation, education, counseling, and health care

       that must be operated by qualified staff to provide such programs and

       treatment. See I.C. § 31-37-19-21. Delinquency actions are designed to




       1
         The juvenile court shall accompany the court’s dispositional decree with written findings and
       conclusions upon the record concerning approval, modification, or rejection of the dispositional
       recommendations submitted in the predispositional report, including the following specific findings:
             (1) The needs of the child for care, treatment, rehabilitation, or placement.
             (2) The need for participation by the parent, guardian, or custodian in the plan of care for the
             child.
             (3) Efforts made, if the child is removed from the child’s parent, guardian, or custodian, to:
             (A) prevent the child’s removal from; or
             (B) reunite the child with;
             the child's parent, guardian, or custodian.
             (4) Family services that were offered and provided to:
             (A) the child; or
             (B) the child’s parent, guardian, or custodian.
             (5) The court’s reasons for the disposition.
       Id.



       Court of Appeals of Indiana | Opinion 19A-JV-703 | October 9, 2019                                Page 17 of 19
       rehabilitate and correct, and they encourage juveniles to “straighten out [their

       lives] before the stigma of criminal conviction and the resultant detriment to

       society is realized.” Jordan v. State, 512 N.E.2d 407, 409 (Ind. 1987). Indeed,

       Article 9, Section 2 of Indiana Constitution states “The General Assembly shall

       provide institutions for the correction and reformation of juvenile offenders.”


[38]   Inasmuch as the juvenile court’s dispositional order was not a penalty or

       punishment within the meaning of the Eighth Amendment to the United States

       Constitution, M.C.’s claim that awarding wardship to the DOC was cruel and

       unusual punishment and violated the proportionality provision of Article 1,

       Section 16 of the Indiana Constitution, is unavailing.


                                                  III. Conclusion


[39]   We conclude that M.C. has failed to show that the juvenile court’s disposition

       granting wardship to the DOC was an abuse of discretion. Additionally, there

       was no violation of the Equal Protection Clause under the Fourteenth

       Amendment to the United States Constitution or the Privileges and Immunities

       Clause of the Indiana Constitution. Finally, we conclude that juvenile

       proceedings are not criminal in nature and do not amount to a direct action by

       the State to inflict punishment upon a juvenile. Therefore, neither the cruel and

       unusual punishment clause under the United States Constitution nor the

       proportionate penalties clause under the Indiana Constitution is implicated.


[40]   Judgment affirmed.



       Court of Appeals of Indiana | Opinion 19A-JV-703 | October 9, 2019      Page 18 of 19
Brown, J. and Tavitas, J., concur.




Court of Appeals of Indiana | Opinion 19A-JV-703 | October 9, 2019   Page 19 of 19